DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-14 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 9, 19, and 22, each claim recites “bentonite from about 60 wt % to about 5 wt % based on a total weight of the catalyst composition”. There is no support for the upper range of “about 60 wt %” since Paragraph [0050] shows “In some embodiments, the binder in the catalyst composition may be present in an amount equal to about 60 wt % or less, equal to about 50 wt % or less, or equal to about 40 wt % or less, based on total weight of the catalyst composition”, the claimed catalyst composition also comprises polymer binder. Paragraph [0105] shows “Example 6: Extrudate Preparation 50% Manganese Oxide Polymorph I/50% Bentonite; 50 g of manganese oxide polymorph I powder and 50 g of Versal B and water were thoroughly hand mixed to form an extrudable paste. 1/16″ extrudates were pressed using a Carver press containing a 1.6 mm hole at the bottom. The solid were dried at 90° C. for 2 hours and calcined for 2 hours at 250° C” and Paragraph [0108] shows “Example 9: Extrudate Preparation 50% Manganese Oxide Polymorph I/15% CeO.SUB.2./5% Bentonite/2% Na/1%9 Cellulose/27% Versal V-250”.
Claims 2-4, 8, 10-14, 20-21 directly or indirectly depend on Claims 1, 9, 19 respectively.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicants argue that while Hoke discusses the use of clay minerals (such as bentonite) to improve adhesion (Hoke ¶ 0232), Hoke is silent regarding the amount of bentonite that may be present. Examiner disagrees with this assessment since Hoke et al. discloses that “Clays are not commonly used as adhesion promoters in low temperature cure catalytic or adsorption coatings. While they do have wide ranging applications in the coatings industry as fillers and suspension aids (e.g., paints), they are not intentionally used as adhesion promoters. We have found that the use of clay minerals in manganese dioxide catalyst slurries unexpectedly improves the adhesion of the resulting catalyst coatings to metal surfaces including aluminum auto radiator fin surfaces” (Paragraphs [0233]). Hoke et al. discloses the uses of 5% ATTAGEL ® 50 suspension aid in Example I, Paragraph [0243], 10% ATTAGEL ® 50 in Example I, Paragraph [0244] and 8% ATTAGEL ® 50 in Example VII, Paragraph [0264]. Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” shows that ATTAGEL ® 50 is bentonite for coating/paint/grease (Pages 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-14 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidheswaran et al. (US 2014/0255283 A1) in view of Hoke et al. (US 2003/0166466 A1) and Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” as the evidence that ATTAGEL ® 50 is bentonite.
Regarding Claim 1, Sidheswaran et al. reference discloses a catalyst composition comprising 
manganese oxide (Abstract); 
wherein the catalyst composition is disposed on a substrate selected from a polymer substrate, a foam substrate, a paper substrate, a polymer substrate, a nonwoven filter, a paper filter, a fibrous filter, or a combination thereof (Paragraphs [0058] – fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth); and
wherein the catalyst composition is adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), and wherein a BJH pore volume of the catalyst composition ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose bentonite from about 60 wt % to about 5 wt % based on a total weight of the catalyst composition and polymer binder comprising poly(tetrafluoroethylene), acrylic/styrene acrylic copolymer latex, or a combination thereof. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder wherein the polymer binder comprising poly(tetrafluoroethylene) (Paragraphs [0074] and [0108]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]) with the uses of 5% ATTAGEL ® 50 suspension aid in Example I (Paragraph [0243]), 10% ATTAGEL ® 50 in Example I (Paragraph [0244]) and 8% ATTAGEL ® 50 in Example VII (Paragraph [0264]) and Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” shows that ATTAGEL ® 50 is bentonite for coating/paint/grease (Pages 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 2, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, silicone polymers, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 3, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2) and Hoke et al. – Paragraph [0011] – hollandite, cryptomelane etc).
Regarding Claim 4, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, wherein a chloride content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition, or wherein a sulfate content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition (Sidheswaran et al. - Paragraphs [0044], [0120], [0146] and Table 3 and Hoke et al. – Paragraph [0077]).
Regarding Claim 5, Sidheswaran et al. and Hoke et al. references disclose the catalyst composition of claim 1, further comprising an inorganic oxide comprising one or more of ceria, zirconia, silica, titania, alumina, iron, lanthanum, praseodymium, samarium (Hoke et al. – Paragraph [0083]).
Regarding Claim 8, Sidheswaran et al. and Hoke et al. references disclose the air filter comprising the catalyst composition of claim 1, wherein the air filter is adapted for use in a portable air purifier, a heating, ventilation, and air conditioning (HVAC) system, a motor vehicle, a railed vehicle, a watercraft, an aircraft, or a spacecraft (Sidheswaran et al. – Abstract and Paragraphs [0017] and Hoke et al. – Abstract, Figures 1, 2, 3, 4, and 6 and Paragraph [0013]).
Regarding Claim 9, Sidheswaran et al. discloses the catalyst device adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), the catalyst device comprising: 
a housing (Figure 7); 
wherein the catalyst composition is disposed on a substrate selected from a polymer substrate, a foam substrate, a paper substrate, a polymer substrate, a nonwoven filter, a paper filter, a fibrous filter, or a combination thereof (Paragraphs [0058] – fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth); and
a catalyst composition disposed in the housing, wherein the catalyst composition comprises manganese oxide (Abstract and Figures 5, 6, and 7), and wherein a BJH pore volume of the catalyst composition ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose bentonite from about 60 wt % to about 5 wt % based on a total weight of the catalyst composition and polymer binder comprising poly(tetrafluoroethylene), acrylic/styrene acrylic copolymer latex, or a combination thereof. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder wherein the polymer binder comprising poly(tetrafluoroethylene) (Paragraphs [0074] and [0108]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]) with the uses of 5% ATTAGEL ® 50 suspension aid in Example I (Paragraph [0243]), 10% ATTAGEL ® 50 in Example I (Paragraph [0244]) and 8% ATTAGEL ® 50 in Example VII (Paragraph [0264]) and Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” shows that ATTAGEL ® 50 is bentonite for coating/paint/grease (Pages 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 10, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 11, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2).
Regarding Claim 12, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein a chloride content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition, or wherein a sulfate content of the catalyst composition is less than 1 wt% based on a total weight of the catalyst composition (Sidheswaran et al. - Paragraphs [0044], [0120], [0146] and Table 3 and Hoke et al. – Paragraph [0077]).
Regarding Claim 13, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, further comprising an inorganic oxide comprising one or more of ceria, zirconia, silica, titania, alumina, iron, lanthanum, praseodymium, samarium (Hoke et al. – Paragraph [0083]).
Regarding Claim 14, Sidheswaran et al. and Hoke et al. references disclose the catalyst device of claim 9, wherein the catalyst device is incorporated into an air filter of a device selected from a group consisting of a portable air purifier, a heating, ventilation, and air conditioning (HVAC) system, a motor vehicle, a railed vehicle, a watercraft, an aircraft, and a spacecraft (Sidheswaran et al. – Abstract and Paragraphs [0017] and Hoke et al. – Abstract, Figures 1, 2, 3, 4, and 6 and Paragraph [0013]).
Regarding Claim 19, Sidheswaran et al. method of preparing catalyst coating, the method comprising: 
depositing manganese oxide onto a substrate to form the catalyst coating on the substrate (Paragraph [0130]), wherein a BJH pore volume of the catalyst coating ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g); and
wherein the catalyst composition is disposed on a substrate selected from a polymer substrate, a foam substrate, a paper substrate, a polymer substrate, a nonwoven filter, a paper filter, a fibrous filter, or a combination thereof (Paragraphs [0058] – fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth).
However, Sidheswaran et al. does not disclose the step of mixing manganese oxide, bentonite from about 60 wt % to about 5 wt % based on a total weight of the catalyst composition and a polymer binder comprising poly(tetrafluoroethylene), acrylic/styrene acrylic copolymer latex, or a combination thereof in water to form a slurry. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder comprising poly(tetrafluoroethylene) (Paragraphs [0074] and [0108]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]) with the uses of 5% ATTAGEL ® 50 suspension aid in Example I (Paragraph [0243]), 10% ATTAGEL ® 50 in Example I (Paragraph [0244]) and 8% ATTAGEL ® 50 in Example VII (Paragraph [0264]) and Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” shows that ATTAGEL ® 50 is bentonite for coating/paint/grease (Pages 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Regarding Claim 20, Sidheswaran et al. and Hoke et al. references disclose the method of claim 19, wherein the polymer binder is selected from a group consisting of polyethylene, polypropylene, polyolefin copolymers, polyisoprene, polybutadiene, polybutadiene copolymers, chlorinated rubber, nitrile rubber, polychloroprene, ethylene- propylene-diene elastomers, polystyrene, polyacrylate, polymethacrylate, polyacrylonitrile, poly(vinyl esters), poly(vinyl halides), polyamides, cellulosic polymers, polyimides, acrylics, vinyl acrylics, styrene acrylics, polyvinyl alcohols, thermoplastic polyesters, thermosetting polyesters, poly(phenylene oxide), poly(phenylene sulfide), poly(tetrafluoroethylene), polyvinylidene fluoride, poly(vinlyfluoride), ethylene chlorotrifluoroethylene copolymer, polyamide, phenolic resins, polyurethane, acrylic/styrene acrylic copolymer latex, silicone polymers, and combinations thereof (Hoke et al. – Paragraph [0108]).
Regarding Claim 21, Sidheswaran et al. and Hoke et al. references disclose the method of claim 19, wherein the manganese oxide comprises cryptomelane, birnessite, vernadite, manganese oxide polymorph I, poorly crystalline cryptomelane, amorphous manganese oxide, polymorphs thereof, or mixtures thereof (Sidheswaran et al. - Figure 1A – manganese oxide (A-treated at 100oC and Table 2) and Hoke et al. – Paragraph [0011] – hollandite, cryptomelane etc).
Regarding Claim 22, Sidheswaran et al. reference discloses a catalyst composition comprising 
manganese oxide comprising cryptomelane (Abstract and Paragraph [0011] –cryptomelane); 
wherein the catalyst composition is disposed on a substrate selected from a polymer substrate, a foam substrate, a paper substrate, a polymer substrate, a nonwoven filter, a paper filter, a fibrous filter, or a combination thereof (Paragraphs [0058] – fibrous particle filter, [0059] – a viscous tackifiler, [0061] and [0083]– an activated carbon fiber cloth); and
wherein the catalyst composition is adapted to remove one or more of formaldehyde, ozone, carbon monoxide, nitrogen oxide, amines, sulfur compounds, thiols, chlorinated hydrocarbons, or volatile organic compounds from an unpurified air supply (Abstract – reducing or removing particle, a VOC and/or ozone from a gas), and wherein a BJH pore volume of the catalyst composition ranges from about 0.3 mL/g to about 1.5 mL/g (Paragraph [0144] – the manganese oxide were highly porous and had monodisperse nanospherical particles with diameter smaller than 50 nm or pore volume less than 7.45 mL/g).
However, Sidheswaran et al. does not disclose bentonite from about 60 wt % to about 5 wt % based on a total weight of the catalyst composition and polymer binder comprising poly(tetrafluoroethylene), acrylic/styrene acrylic copolymer latex, or a combination thereof. Hoke et al. reference discloses a method for improving the adhesion of catalytic and adsorption compositions to surfaces wherein ozone treating catalyst compositions comprises manganese compounds including manganese oxide including non-stoichiometric manganese dioxide (Paragraph [0071]) and the use of compositions comprising the cryptomelane form of alpha manganese oxide which also contain a polymeric binder wherein the polymer binder comprising poly(tetrafluoroethylene) (Paragraphs [0074] and [0108]) and the adhesion of catalytic and adsorption compositions to surfaces may be improved by the incorporation of clay minerals as adhesion promoters. Such clay minerals include but are not limited to attapulgite, smectites (e.g., montmorillonite, bentonite, beidellite, nontronite, hectorite, saponite, etc.), kaolinite, talc, micas, and synthetic clays (e.g., Laponite sold by Southern Clay Products) (Paragraph [0232]) with the uses of 5% ATTAGEL ® 50 suspension aid in Example I (Paragraph [0243]), 10% ATTAGEL ® 50 in Example I (Paragraph [0244]) and 8% ATTAGEL ® 50 in Example VII (Paragraph [0264]) and Chemical Sources B2B ® 2000-2012 – “ATTAGEL ® 50” shows that ATTAGEL ® 50 is bentonite for coating/paint/grease (Pages 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use bentonite and polymeric binder for the claimed catalyst composition, since Hoke et al. states at Paragraph [0240] that the use of combination of clay minerals and water based silicone resin polymer emulsions is anticipated to produce an even greater improvement in the adhesion of catalyst and adsorption compositions to metal surfaces than when either adhesion aid is used alone.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774